Citation Nr: 0819192	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-14 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a submucous resection, rhinoplasty.

2.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma.  

3.  Entitlement to service connection for a dental 
disability, claimed as secondary to service-connected 
bronchial asthma.



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, which increased from 0 percent to 
10 percent the veteran's service-connected residuals of a 
submucous resection, rhinoplasty, effective October 22, 2003, 
and continued his 30 percent rating for bronchial asthma.  

This appeal also comes before the Board on appeal from a 
November 2005 rating decision which denied service connection 
for a dental disability, claimed as secondary to the 
veteran's service-connected bronchial asthma.

The issue of entitlement to a rating in excess of 30 percent 
for bronchial asthma is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran is currently in receipt of the maximum 
schedular rating of 10 percent for residuals of a submucous 
resection, rhinoplasty.

3.  The competent medical evidence of record does not 
demonstrate that the veteran currently has a dental 
disability.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a submucous resection, rhinoplasty, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1-4.14, 
4.97, Diagnostic Code 6502 (2007).

2.  The criteria for service connection for a dental 
disability, claimed as secondary to service-connected 
bronchial asthma, are not met.  38 U.S.C.A. §§ 1110, 5107, 
1712 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310, 
4.150, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in December 2003, April 2005 and June 2005.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claims, identified the veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
requested that the veteran send in any evidence that would 
support his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006. 

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran, through written 
statements made to VA, such as with his VA Form 9 Substantive 
Appeal and in a signed statement dated June 2004, has 
demonstrated actual knowledge of all relevant VA laws and 
regulations.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).  As such, the Board finds that the veteran 
is not prejudiced based on this demonstrated actual 
knowledge.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.  




Increased Rating - Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In this case, the veteran has been assigned a 10 percent 
rating for his service-connected residuals of a submucous 
resection, rhinoplasty, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 6502 (2007).  

650
2
Septum, nasal, deviation of:
Ratin
g

Traumatic only,
10

With 50-percent obstruction of the nasal passage 
on both sides or complete obstruction on one side

38 C.F.R. § 4.97, Diagnostic Code 6502 (2007).

650
4
Nose, loss of part of, or scars:
Ratin
g

Exposing both nasal passages
30

Loss of part of one ala, or other obvious 
disfigurement
10
Note: Or evaluate as DC 7800, scars, disfiguring, head, 
face, or neck.
38 C.F.R. § 4.97, Diagnostic Code 6504 (2007).

Factual Background and Analysis

The veteran underwent a VA examination in January 2004.  He 
complained of problems with recurrent nasal obstruction, 
stuffiness, and paroxysmal sneezing with nasal itching during 
the summer ever since surgical repair of nasal and facial 
fractures while in service.  In the winter, the veteran had 
nasal obstruction requiring mouth breathing and it was 
sometimes painful to breathe through the nose.  Recurrent 
frontal and midface headaches were reported year round.  The 
veteran took fluonase nasal spray twice daily and required 
antibiotics approximately twice each year for sinusitis.  He 
denied epistaxis and hyposmia.  

Upon physical examination, the nasal septum was markedly 
deviated to the left in contact with inferior turbinate with 
approximately 80 percent obstruction.  The right nasal cavity 
was foiled with a nasal polyp protruding from the right 
middle meatus with approximately 60 percent right sided nasal 
obstruction.  The external and internal nose otherwise were 
without lesion.  There was no discharge.  The mucus 
membranes, nasal cavities, turbinates, Meati, and 
sphenoethmoid recesses were otherwise unremarkable.  The 
examiner diagnosed post-traumatic septal nasal deformity with 
80 percent left obstruction, and nasal polyposis with right 
sided nasal obstruction of 60 percent.
VA outpatient medical records dated between May 2003 and 
September 2007 show no specific complaints or treatments for 
a deviated septum or for nasal congestion separate from 
treatments for his service-connected bronchial asthma.

In a signed statement dated in June 2004, the veteran claimed 
that his right and left nasal passages become totally blocked 
on a daily basis.  He also said that the bridge of his nose 
was disfigured and indented to the left causing appearance 
problems and difficulties with eyeglasses. 

The report of the veteran's January 2006 VA examination 
resembled the report of the January 2004 VA examination.  
During VA examination in January 2006, the veteran complained 
that during the winter his nasal obstruction required mouth 
breathing and it was sometimes painful to breathe through his 
nose.  He described the pain as penetrating or boring.  He 
took fluonase nasal spray twice a day and antibiotics 
approximately twice each year for sinusitis.  He denied 
epistaxis other than a few drops with nose blowing, 
occasionally.  He also denied hyposmia.

Upon physical examination, the nasal septum was markedly 
deviated to the left in contact with inferior turbinate, with 
approximately 80 percent obstruction, the cartilagenous 
septum was twisted slightly so there was anterior narrowing 
on the right in valve area.  The right nasal cavity was 
filled with a nasal polyp protruding from the right middle 
meatus with approximately 60 percent right sided nasal 
obstruction.  The external and internal nose otherwise were 
without lesion.  There was no discharge.  The mucus 
membranes, nasal cavities, turbinates, Meati, and 
sphenoethmoid recesses were otherwise unremarkable.  The 
examiner diagnosed post-traumatic septal nasal deformity with 
80 percent left obstruction, and nasal polyposis with right 
sided nasal obstruction of 60 percent.  

In an April 2006 signed statement, the veteran claimed to be 
entitled to a 20 percent rating for his submucous resection 
because of disfigurement and the tenderness of the nose 
structure when wearing glasses continuously.

Based upon a review of the cumulative evidence, the Board 
finds that a disability rating in excess of 10 percent for 
the veteran's service-connected residuals of a submucous 
resection, rhinoplasty, is not warranted.  In this regard, 
the veteran has already been assigned the maximum 10 percent 
rating for a service-connected deviated septum.  A 30 percent 
rating could only be achieved with evidence of loss of part 
of the nose exposing both nasal passages, under Diagnostic 
Code 6504.  The veteran has no such disability.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski¸ 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation for the disability at issue.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  

For all the foregoing reasons, the veteran's claim for 
entitlement to a rating in excess of 10 percent for residuals 
of a submucous resection, rhinoplasty, must be denied.  The 
Board has considered staged ratings, under Hart v. Mansfield, 
supra, but concludes that they are not warranted.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected rhinoplasty disability that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Secondary Service Connection - Laws and Regulations

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b); see 71 Fed. Reg. 52744 (Sept. 
7, 2006) (noting the revision was required to implement the 
Court's decision in Allen, 7 Vet. App. 439).

VA's Rating Schedule, 38 C.F.R. Part 4, provides compensable 
disability ratings for the loss of teeth due to the loss of 
substance of the body of the maxilla or mandible.  See 38 
C.F.R. § 4.150, Diagnostic Code 9913 (2007).  It is noted 
that these ratings apply only to bone loss through trauma or 
disease, such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease.

Certain dental outpatient treatment eligibility extends to 
veterans having a service-connected noncompensable dental 
condition or disability and who were detained or interned as 
prisoners of war.  38 C.F.R. § 17.161(d), (e).  Other 
categories of eligibility under 38 U.S.C.A. § 1712(b) and 38 
C.F.R. § 17.161 include veterans having a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA, veterans whose service-
connected disabilities are rated as totally disabling, and 
some veterans who are Chapter 31 vocational rehabilitation 
trainees.  38 C.F.R. § 17.161(g), (h), (i).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background and Analysis

The veteran seeks service connection for a dental, mouth, 
gums, teeth and facial condition due to medications 
prescribed for his service-connected bronchial asthma.

In a June 1974 rating decision, the veteran was service-
connected for bronchial asthma and awarded a non-compensable 
rating, effective March 11, 1974.  Most recently, in an 
October 1980 rating decision, the RO increased that rating to 
30 percent, effective September 13, 1979.

A February 2005 signed statement by V.S., D.D.S., the 
veteran's dentist since March 1999, relates that the veteran 
has had extensive dental treatment ranging from periodontal 
treatment to root canals, crowns, extractions and several 
fillings.  Dr. V.S. stated further that the veteran's medical 
treatment for his asthma over the past 30 years using several 
different types of medications, inhalers and corticosteroids 
can cause dry mouth, which in turn causes food particles to 
stick to the teeth and gums.  The private dentist wrote that 
this type of situation is a breeding ground for bacteria and 
enamel damaging acids.  He concluded that the use of these 
medications over the past several years had a direct effect 
on the veteran's dental treatment.

The veteran's April 2005 signed statement noted that the 
American Dental Association concurs with the Academy of 
General Dentistry which holds that asthma medications reduce 
saliva flow, which causes a breeding ground for bacteria and 
enamel damaging acids.  The veteran wrote that over the past 
30 years he had to use medications to control his pulmonary 
problems.  Over the past 15 years, and more recently the last 
three to five years, the veteran claimed that he had 
experienced severe tooth-gum health care problems, facial 
pain and disfigurement due to this condition.  

The veteran underwent a VA examination in September 2005.  
The examiner found that the veteran had had multiple 
extractions over the previous 5 years, in which lost teeth 
were replaced with a functional upper and lower partial 
denture, and that normal bone loss was replaced by a 
prosthesis.  The examiner's medication review took into 
account the use of Advair, twice a day; and Albuterol, used 
four times a day.  The salivary flow was responsive in both 
parotid and submandibular glands and the mouth was minimally 
dry at examination.  The VA examining dentist found the 
normal carious processes and a lack of periodontal disease in 
the veteran's remaining teeth.

Based upon the evidence of record, the Board finds a dental 
disability was not incurred as a result of a service-
connected disability, such as bronchial asthma.  The 
September 2005 VA examiner's opinion is shown to have been 
based upon a thorough dental examination of the veteran and 
is persuasive that the veteran has no present dental 
disability.  The report of examination makes no mention of 
any abnormalities of the face as well.  Where, as here, 
medical evidence does not establish the disability for which 
service connection is sought, there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Court has held that a veteran's statements as to 
subjective symptomatology alone (such as pain), without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, vacated and remanded 
in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).

Based upon the evidence of record, the Board finds that a 
present dental disorder due to bone loss as a result of 
trauma or disease, such as osteomyelitis, has not been shown.  
The veteran has not asserted that he has a present dental 
disability for which VA compensation may be awarded, nor does 
the evidence demonstrate any such disability.  Further, 
pursuant to § 17.161(g) noted above, there is no medical 
evidence that any dental disorder, as described by Dr. V.S., 
is complicating treatment of any medical condition for which 
the VA is treating the veteran.

While the veteran may sincerely believe that he has a present 
dental disability, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis. Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Therefore, the claim for 
secondary service connection must be denied. 

For the foregoing reasons, the claim for service connection 
for a dental disability, claimed as secondary to his service-
connected bronchial asthma, must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the prepondereance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating in excess of 10 percent for residuals of submucous 
resection, rhinoplasty, is denied.

Service connection for a dental disability, claimed as 
secondary to service-connected bronchial asthma, is denied.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to a rating in 
excess of 30 percent for bronchial asthma is warranted.  As 
an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the Court, are applicable to this appeal.

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
that provided additional guidance regarding the content of 
the notice that is required to be provided the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims 
involving increased compensation benefits.  As this issue is 
being remanded for additional development, appropriate action 
should be taken to ensure adequate VCAA notice under Vazquez-
Flores.

After the RO issued the December 2006 supplemental statement 
of the case (SSOC) for this issue, and prior to the July 2007 
certification of the veteran's appeal to the Board, the 
veteran twice submitted additional medical evidence regarding 
his asthma for RO review; once in February 2007 and again in 
April 2007.  He did not waive consideration of this evidence 
by the RO.  Pursuant to 38 C.F.R. §§ 19.37, 20.1304(c), any 
pertinent evidence, not previously reviewed at the RO, but 
received from the veteran prior to the transfer of the VA 
claims file to the Board, or evidence which is accepted first 
at the Board, must be initially reviewed by the RO, unless 
this procedural right is waived by the veteran.  When the RO 
receives evidence relevant to a claim properly before it that 
is not duplicative of evidence already discussed in a SOC or 
SSOC, it must prepare another SSOC reviewing that evidence.  
See 38 C.F.R. §§ 19.31(b)(1); cf. 38 C.F.R. § 20.1304(c) 
(2007).

In September 2007 the veteran twice submitted additional 
medical evidence to the Board with waivers of agency of 
original jurisdiction consideration.  See 38 C.F.R. § 20.1304 
(2007).  However, these September 2007 materials are not 
duplicative of the material submitted to the RO in February 
and April 2007.

The veteran has indicated that he has been taking systemic 
(oral) corticosteroids for his asthma.  A review of VA 
treatment records confirms that he has been prescribed 
prednisone, a corticosteroid, as treatment for asthma, 
beginning in February 2007.  A further review of the VA 
outpatient treatment records reflects that in May 2004, he 
was prescribed a Medrol pak.  Medrol is classified as a 
glucocorticosteroid.   It is not clear how many times in the 
past, the veteran had been prescribed oral or parental 
corticosteroids, such as a Medrol pak.  This should be 
investigated. 

The claims file reflects that the veteran has received 
private medical treatment for his service-connected asthma 
disability from a private physician, Dr. C.S.F., and records 
from that practice are dated to October 2007.  Any additional 
records from that provider should be obtained on remand, 
including any orders written for oral or parental 
corticosteroids.

The RO also should obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received medical treatment from the VA's 
Upstate New York Health Care System facilities and records 
are dated to September 2007.  Any additional records from 
those facilities should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the 
appellant a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish an increased disability rating 
as outlined by the Court in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that recently treated the veteran for his 
service-connected bronchial asthma.  Of 
particular interest are any private 
treatment records from Dr. C.S.F. for the 
period since October 2007 to the present 
as well as any outstanding VA records of 
evaluation and/or inpatient or outpatient 
treatment of the veteran's service-
connected bronchial asthma since 
September 2007.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.  

3.  The AMC/RO is also requested to 
obtain a copy of all of the veteran's 
medications for asthma, including doses 
and duration, whether prescribed through 
VA or privately, since the time he filed 
his claim for an increased rating in 
October 2003.  Regarding medications 
prescribed the AMC/RO should request that 
a VA pharmacist review the list of 
medications identify all systemic (oral 
or parenteral) corticosteroids or immuno-
suppressive medications prescribed the 
veteran, and indicate whether any of the 
doses are considered high dose.  After 
the veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

4.  The veteran should be afforded a VA 
pulmonary examination to determine the 
severity of the asthma.  All indicated 
tests and studies are to be performed, 
including a pulmonary function test.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, and any 
additional development deemed necessary 
is completed, the issue of entitlement to 
a rating in excess of 30 percent for 
bronchial asthma should be reviewed with 
consideration of all applicable laws and 
regulations and on the basis of all the 
evidence on file, in particular those 
medical records submitted since the 
December 2006 SSOC.  If any benefit 
sought on appeal remains denied, the 
veteran should be furnished an 
appropriate SSOC and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


